Biggs, J.
The respondent makes the point in his brief, that the bill of exceptions in this cause was filed out of time. The record shows that the motion for new trial was overruled on October 14, 1891, and that on that day leave was given the appellant to file bill of exceptions sixty days from that date. At the adjourned session of the same term, to-wit, December 11, 1891, the time for filing the bill was extended to December 27, 1891. No further extension is shown by the record. The bill was filed on the twenty-fifth day of January, 1892.
The errors assigned by the appellant pertain to matters of exception only, which could only be brought to our attention by a bill of exceptions filed within the time prescribed by order of court. As we are precluded from treating the bill of exceptions as a part of the record, and as the record proper is in no way challenged, the judgment of the circuit court must be affirmed.
All of the judges concur in the affirmance.